Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2018

                                     No. 04-18-00367-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Gabrielle ROCHA,
                                           Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19451
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        Appellant’s brief is currently due July 2, 2018. On June 15, 2018, appellant filed an
unopposed motion for extension of time, asking for an additional thirty days in which to file its
brief. After review, we GRANT appellant’s motion and ORDER appellant to file its brief in
this court on or before August 1, 2018.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court